In an action, inter alia, to permanently enjoin defendants from soliciting or doing business with customers or potential customers of plaintiff, defendants appeal from an order of the Supreme Court, Nassau County (Wager, J.), dated June 23,1981, and amended on July 20,1981, which granted plaintiff’s motion for a preliminary injunction restraining defendants from “soliciting those businesses which were actual customers of the plaintiff at any time during [the individual] defendant’s employment by plaintiff”, upon condition that plaintiff furnish an undertaking in the sum of $2,500 (see CPLR 6312). Order, as amended, affirmed, with $50 costs and disbursements. Plaintiff has met the three-prong test necessary for injunctive relief and is entitled to a preliminary injunction (see CPLR 6312, subd [a]). The individual defendant appears to have used his position as plaintiff’s employee to his personal benefit and to plaintiff’s detriment. His position of sales manager provided him with knowledge of all of plaintiff’s customers and the proposed prices for future sales. This enabled defendants to undermine plaintiff’s sales by offering plaintiff’s customers the same product at a lower cost. Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.